Citation Nr: 1638358	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-40 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for the Veteran's left knee chondromalacia, currently rated as 10 percent disabling.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the right elbow.  

3.  Entitlement to service connection for arthritis of the right elbow.  

4.  Entitlement to service connection for bunions of the bilateral feet.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied entitlement to an increased rating for service-connected left knee chondromalacia, denied entitlement to service connection for bunions of the bilateral feet and for a right knee disability, and confirmed and continued its previous denial of service connection for arthritis of the right elbow.  

These matters were previously before the Board in August 2015, when they were remanded for additional development.  

As noted in the Board's August 2015 remand order, following the issuance of the August 2010 Statement of the Case (SOC), the Veteran filed a VA Form 9 in September 2010 which explicitly perfected appeals as to the service connection issues, but not the issue of entitlement to an increased rating for left knee chondromalacia.  Nevertheless, the RO issued a Supplemental Statement of the Case (SSOC) in September 2014 that addressed the issue of an increased rating for left knee chondromalacia.  As such, the Board accepts jurisdiction of the issue of entitlement to an increased rating for left knee chondromalacia.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

In its August 2015 remand, the Board also noted that in his April 2010 notice of disagreement, the Veteran indicated that he wished to initiate an appeal of the denied claim for service connection for a right knee disability.  In a September 2014 rating decision, the RO granted service connection for chondromalacia of the right knee, limitation of flexion; and chondromalacia of the right knee, limitation of extension.  As this decision constitutes a full grant of the benefit sought, the issue of entitlement to service connection for a right knee disability no longer remains on appeal.  Cf. AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

Finally, as the Board also detailed in its August 2015 remand, the Veteran's September 2010 VA Form 9 indicated that he disagreed with the RO's March 2010 denial of service connection for a sleep disorder, a back disorder, a left hand disorder, a right hand disorder, and a cervical spine disorder.  The RO construed this VA Form 9 as a notice of disagreement with respect to these issues, and it issued an SOC in August 2011.  However, the Veteran did not subsequently submit a VA Form 9 or any other statement indicating a desire to perfect an appeal of any of these issues.  Moreover, in an August 2012 rating decision, the RO awarded service connection for a lumbar spine disability and disabilities of each of the fingers of the right hand.  Service connection for a cervical spine disability was granted in a January 2013 rating decision.  As appeals of the issues in the August 2011 SOC were either not perfected or granted in full, these issues are not within the Board's jurisdiction and therefore, they will not be addressed further.  

Although the Veteran initially requested a hearing, in a June 2015 correspondence, the Veteran withdrew his request.  As such, the Board considers the Veteran's request for a Board hearing withdrawn pursuant to 38 C.F.R. § 20.702(e).  

The issues of entitlement to increased rating in excess of 10 percent for service-connected left knee chondromalacia and entitlement to service connection for bunions of the bilateral feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An unappealed November 2005 rating decision denied entitlement to service connection for right elbow arthritis (dominant) based on an absence of service treatment records and a determination that the evidence failed to show that the Veteran's right elbow arthritis occurred in, or was caused by, his active military service.  

2.  Service treatment records that that have been associated with the Veteran's claims file since the November 2005 rating decision are not relevant to the Veteran's claim for service connection for right elbow arthritis.  

3.  New and material evidence received since the November 2005 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for right elbow arthritis.  

4.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran's right elbow arthritis was caused by his active military service.  


CONCLUSIONS OF LAW

1.  The November 2005 rating decision, which denied the Veteran's claim for service connection for right elbow arthritis (dominant), became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).  

2.  The additional evidence received since the November 2005 rating decision is new and material, and the claim of entitlement to service connection for right elbow arthritis is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

3.  Resolving doubt in the Veteran's favor, the criteria for service connection for the Veteran's right elbow arthritis disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) and Stegall Compliance

The VCAA describes VA's duties to notify and to assist veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is reopening the Veteran's claim for service connection for a right elbow disability and granting the benefit sought on appeal.  Thus, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error is not prejudicial to the Veteran and will not be discussed further.  

Similarly, while the Board must ensure compliance with prior remand directives, where, as here, the benefit sought is being granted in full, discussion regarding compliance with prior remand instructions is not necessary because even if an error was committed, it is not prejudicial to the Veteran.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998).  

II.  Claim to Reopen

	Legal Criteria

To reopen a claim that has been denied by a final decision, the claimant must present new and material evidence with respect to the claim.  38 U.S.C.A. § 5108.  "New evidence" means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and it views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  See id. at 120-23.  

Additionally, where VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim pursuant to 38 C.F.R. § 3.156(c) (providing that such records include service records that are related to the claimed in-service event, injury, or disease).  

Historically, the RO issued a decision in November 2005 denying entitlement to service connection for arthritis of the right elbow (dominant).  The rating decision referenced a private radiology report noting degenerative changes of the right elbow.  However, the rating decision stressed that all efforts to obtain the Veteran's service treatment records had been unsuccessful and that absent such records, there was no basis for granting service connection.  The Veteran was notified of the rating decision in a letter dated in December 2005.  Although the Veteran initiated an appeal of the RO's decision by filing a notice of disagreement in January 2006, an appeal was never perfected.  See 38 C.F.R. § 20.302.  The November 2005 rating decision therefore became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; see also 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  The Veteran filed the instant claim to reopen the issue of entitlement to service connection for right elbow arthritis in June 2009.  

At the time of the last final rating decision in November 2005, whereby the RO denied the Veteran's claim for service connection for right elbow arthritis, the evidence, in pertinent part, consisted of treatment reports from the DeWitt Army Community Hospital, including a June 1995 treatment record noting an assessment of right lateral epicondylitis, and a December 2004 private radiology report that documented degenerative changes of the elbow consistent with repetitive elbow trauma.  As noted above, at the time of the November 2005 rating decision, the Veteran's service treatment records were unavailable, as efforts to obtain such records had been unsuccessful.  

Additional evidence presented since the November 2005 final denial includes service treatment records, VA and private medical treatment records, lay statements, and an April 2012 letter from a VA physician's assistant, which contains an etiology opinion concerning the Veteran's claimed right elbow disability.  Particularly in light of the positive etiology opinion contained in the April 2012 letter, the Board concludes that this evidence is new and material because it was not of record at the time of VA's final rating decision in November 2005, and it raises a reasonable possibility of substantiating the Veteran's claim.  

The Board notes that although service treatment records have been added to the Veteran's claims file since the November 2005 rating decision, they do not justify reconsidering the Veteran's claim pursuant to 38 C.F.R. § 3.156(c).  Specifically, the newly obtained service treatment records do not contain any records pertaining to the Veteran's claimed right elbow disability, other than a June 1995 treatment record from the DeWitt Army Community Hospital that was previously of record when the RO denied the Veteran's claim in November 2005.  Because the newly obtained service treatment records contain no new treatment records related to an in-service event, injury, or disease concerning the Veteran's right elbow, they do not warrant reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c).  

Given the above-noted history, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim for service connection right elbow arthritis pursuant to 38 C.F.R. § 3.156(a).  





III.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within a year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background and Legal Analysis

The Veteran contends that he is entitled to service connection for right elbow arthritis.  As set forth in an April 2012 statement, the Veteran maintains that his right elbow arthritis is due to repetitive motion associated with his military occupational specialty.  The Veteran's DD-214 reflects that his military occupational specialty was light wheel vehicle mechanic.  

Reports of medical examination dated in November 1969 (pre-Army), January 1984 (periodic), and July 1989 (separation) provide that with respect to the Veteran's upper extremities and musculoskeletal system, he was clinically evaluated as normal.  In a July 1989 report of medical history, the Veteran denied a history of painful or "trick" shoulder or elbow; bone, joint, or other deformity; or arthritis, rheumatism, or bursitis.  A review of the Veteran's service treatment records shows no diagnoses or treatment pertaining to a right elbow condition during active service.  

Following service, a June 1995 treatment record from the DeWitt Army Community Hospital notes that the Veteran complained of right elbow pain for several years that increased with movement of the wrist.  The physician's assessment was lateral epicondylitis.  
A December 2004 private radiology report provides that with respect to the Veteran's right elbow, bony structures revealed enthesopathic changes along the olecranon process of the ulna consistent with repetitive elbow trauma.  There was a well-corticated bony fragment adjacent to the lateral humeral epicondyle which was most likely a supracondylar process.  There was no evidence of elbow joint effusion, and visualized soft tissues were unremarkable.  The physician's impression was degenerative changes consistent with repetitive elbow trauma.  

Private and VA medical treatment records dated in 2009 and 2010 note generalized osteoarthritis, site unspecified, and that the primary joints affected were the Veteran's lumbar spine, hands, fingers, and knees.  

In pertinent part, in an April 2012 letter, a VA physician's assistant opined that with respect to the Veteran's arthritis of the right elbow, it is more likely than not that his current complaints of joint pain associated with joint degeneration and arthritis are the result of his active service, particularly, 20 years of cumulative wear and tear from his job responsibilities as both a soldier and mechanic in the Army.  The letter cited to several articles in medical journals to highlight the medical evidence supporting the link between cumulative wear and tear associated with repetitive motion and later development of degenerative joint disease and/or osteoarthritis.  The physician's assistant noted that one article in particular showed very convincing statistic evidence associated with 20 years or more of working in an occupation that mirrored the Veteran's military occupational specialty, stressing that both carpenters and automotive mechanics use their hands, arms, and shoulders to perform repetitive motions and torsion on a daily basis in their occupations.  The letter also stresses that given the medical evidence regarding factors such as repetitive motion injuries, there is sufficient medical evidence to link the Veteran's right elbow arthritis to his 20 years of service in the Army as a mechanic, even though service treatment records are negative for relevant diagnoses or complaints at the time of his retirement.  

As an initial matter, there is no indication in the record of right elbow arthritis prior to December 2004.  Therefore, because the record does not establish that the Veteran had right elbow arthritis within one year from the date of separation from service, or any other relevant chronic disease, presumptive service connection for right elbow arthritis is not warranted.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

As noted above, to establish service connection for the claimed disorder on a direct basis, there must be evidence of: an in-service incurrence or aggravation of a disease or injury, a current disability, and a nexus between the two.  See Shedden, 381 F.3d at 1167.  

Here, the Board finds that the Veteran has met the first Shedden element of a current disability given the noted degenerative changes at his right elbow and generalized osteoarthritis.  See, e.g., Shedden, 381 F.3d at 1167.  The Board must therefore consider whether the record establishes a nexus between the Veteran's right elbow arthritis and his active service.  

As set forth above, in an April 2012 letter, a VA physician's assistant opined that the Veteran's right elbow arthritis was more likely than not due to his active service.  Based on a review of the letter, the physician's assistant consulted pertinent medical literature, and he considered the specific nature of the Veteran's military occupational specialty, including both the nature of the Veteran's work as a mechanic during active service, and the length of time during which he performed such work.  Additionally, a review of the Veteran's VA treatment records indicates that the physician's assistant who wrote the letter saw the Veteran several times between 2010 and 2012 for complaints related to multiple joint pain, which suggests that he was well-acquainted with the nature of the Veteran's disability.  Moreover, the April 2012 opinion appears to be consistent with the December 2004 X-ray report concerning the Veteran's right elbow, as it indicated that his degenerative changes appeared to be consistent with repetitive elbow trauma.  The April 2012 opinion therefore appears to be both fully informed and reliable, as the physician's assistant relied on his familiarity with the Veteran's condition, relevant medical literature, and his knowledge and skill.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-04 (2008).  As such, the Board affords significant weight to the April 2012 opinion and finds that it supports a conclusion that the Veteran's right elbow arthritis is etiologically related to his active duty service.  

Thus, notwithstanding the fact that the Veteran's service treatment records do not document treatment for a right elbow condition during service, there is at least an approximate balance of positive and negative evidence as to whether the Veteran's right elbow arthritis was caused by his active duty service.  As the positive and negative medical evidence of record is at least in relative equipoise, the benefit-of-the-doubt rule applies, and service connection for the Veteran's right elbow arthritis is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for right elbow arthritis is reopened.  

Entitlement to service connection for right elbow arthritis is granted.  


REMAND

The Veteran contends that he is entitled to service connection for bunions of the bilateral feet and to a rating in excess of 10 percent for his service-connected left knee chondromalacia.  Before a decision can be reached on these claims, an additional remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the Veteran's claim for service connection for bunions of the bilateral feet, the Board notes that the record does not contain medical diagnoses of bunions of the right or left foot.  However, lay evidence has been found to be competent with regard to diseases that have "unique and readily identifiable features" that are "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Thus, to the extent that bunions are visible and readily identifiable, lay evidence may be sufficient to establish a current diagnosis.  Additionally, as a lay witness, the Veteran is competent to report on observable symptomatology, such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  According to a May 2010 VA primary care note, the Veteran complained of foot pain, which is competent evidence of symptoms of a disability during the course of the appeal.  

In addition to the evidence indicating a current disability, or symptoms of a current disability, the record also includes an indication that the Veteran's claimed disability may be associated with his service.  Based on a review of the Veteran's service treatment records, he was treated for right foot trauma in January 1973 due to an incident involving a 5-ton truck tire, and in a November 2009 statement, the Veteran indicated that he was given shoe inserts during service.  Thus, the Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's claimed disability involving bunions of the bilateral feet.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With respect to the Veteran's claim for an increased rating for left knee chondromalacia, the Veteran was afforded VA knee examinations in August 2009, April 2012, and May 2014.  However, the Board finds that the examination reports of record are inadequate, as they do not indicate that range of motion testing of the Veteran's service-connected left knee was performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Further, while the May 2014 VA examiner stated there was no evidence or history of recurrent patellar subluxation/dislocation of the Veteran's left knee, the April 2012 examiner indicated that there was evidence, or history, of severe recurrent patellar subluxation/dislocation.  Accordingly, on remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of his service-connected left knee chondromalacia, to include full range of motion studies, as well as a discussion of any history of recurrent patellar subluxation/dislocation.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Correia, 28 Vet. App. at 169-70; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

Finally, as noted in the Introduction, the instant claims were remanded in August 2015, in part, to obtain possible outstanding VA treatment records.  The Board noted that the Veteran's claims file only included VA treatment records from the Oklahoma City VA Medical Center (VAMC) and Lawton Outpatient Clinic (OPC) for the period dating from approximately May 2011 to July 2013.  As such, the Board directed that the RO obtain relevant, nonduplicative VA medical records dating any time since the Veteran's separation from service.  Following the Board's remand, a September 2015 report of general information provides that the Veteran indicated that he has only received treatment for his claimed disabilities at the Oklahoma City VAMC.  In November 2015, the RO requested records from the Oklahoma City VAMC dating between October 1989 and December 1996, and in December 2015, the Oklahoma City VAMC indicated that it was unable to locate records within the requested time frame.  The Board also notes that in December 2015, September 2015 treatment records from the Oklahoma VAMC were added to the Veteran's claims file.  As the matter is being remanded, and it remains unclear whether there are outstanding treatment records from the Oklahoma City VAMC dated between 1996 and 2011, on remand, the AOJ should attempt to obtain relevant records that may substantiate the Veteran's claims, including those from VA and private medical providers.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(1)-(2); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  

In particular, obtain any outstanding treatment records from the Oklahoma City VAMC dated between 1996 and May 2011, to include any archived records, and all VA records dated from December 2015 to the present.  Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, the Veteran should be afforded a VA medical examination with an appropriate medical examiner regarding the nature and etiology of his claimed bilateral foot bunions disability.  The claims file, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  The examiner should be asked to respond to the following inquiries, and all findings should be set forth in detail:  

a) The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed bilateral foot bunions disability.  

b) For each condition that is diagnosed, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that it was caused by, or is otherwise etiologically related to, the Veteran's active military service (October 1969 to October 1989).  
                  
In rendering this opinion, the examiner should consider and address the January 1973 treatment record documenting trauma to the right foot and the Veteran's contention that he received shoe inserts during service.  
            
The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the development requested in number (1), the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected left knee chondromalacia.  The evidentiary record, including a copy of this remand, must be made available to, and reviewed by, the examiner.  The examination report must include a notation that this record review took place.  

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the service-connected left knee.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b) The examiner must consider functional loss due to flare-ups, repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, and/or incoordination.  To the extent possible, any such determination should be expressed in terms of the estimated loss of range of motion.  

c) The examiner is also asked to clarify whether there is evidence, or history, of recurrent patellar subluxation/dislocation of the left knee, to include a discussion of the April 2012 examination report noting evidence or history of severe recurrent subluxation/dislocation of the Veteran's left knee since June 2009.  

d) The examiner should also address all current functional impairment from the Veteran's left knee chondromalacia, to include any impact on occupational functioning.  

4.	After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


